Luke, J.
1. The consignee of freight on an “order-notify shipment,” who has paid the draft attached to the bill of lading and owns the goods shipped, can not, by refusing to accept the goods, avoid the payment of freight and demurrage charges due to the carrier. ■
2. Under the pleadings and the issue submitted, the trial court did not err 'in excluding the evidence offered by the defendant.
8. The evidence authorized the judgment, and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


~Wade, O. J., and Jenkins, J., concur.